PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Redlich, Daniel
Application No. 14/065,841
Filed: 29 Oct 2013
Attorney Docket No. 6851-15
For: System and Method of Payment for Online Content with Adaptive Value Calculator
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on petition pursuant to the unintentional provisions of 37 CFR 1.137(a) filed November 23 2020, to revive the above-identified application.

The petition is DISMISSED.

 Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on May 15, 2019.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, accordingly, the application became abandoned by operation of law on August 16, 2019.  The Office mailed a Notice of Abandonment on November 16, 2019.

See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (3).  

In regard to Item (3).  

The petitioner’s attention is directed to CFR 1.33(b), which states:

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 
                      	(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of §1.34 or 
(3) The applicant (§1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 
As the present petition was not signed in accordance with 37 CFR 1.42, the statement of delay is not acceptable.  A renewed petition signed by a patent practitioner must be submitted.  For this reason the petition cannot be granted at this time.  
An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply. See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988). Since the $740.00 extension of time fee submitted on November 23, 2020 was subsequent to the maximum extendable period for reply, this fee is not due and the petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner' s request. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS

Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Paula Britton at (571) 272-1556.  




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:	Daniel Redlich
	1688 Meridian Avenue
	#700
	Miami Beach, FL  33139






    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)